DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 06/14/2021.
Claims 1 and 9 have been amended.
Claim objections 1 and 9 have been withdrawn as they were corrected.
Response to Arguments
Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive.
Applicant argued in its Remarks pages 6-8 that for claim 1, the cited portions of Miller disclose that some alarms can be determined as actionable using a threshold and that auto recovery can be set for some alarms where auto recovery results in the alarm management system resolving the alarm condition without the intervention of other resources. However, if auto recovery is not set for an alarm, "a PMS alarm event is created." This is significantly different than the present claims where the alternative is prompting a user to address the ticket. Instead, in Miller, an event is created with no notifications or prompts being provided to users, let alone a prompt for a user to address the ticket, as recited in the present claims. 
Examiner respectfully disagrees. Miller discloses a method of classifying the alarm conditions that are presented to the alarm management system 114 and resolved as seen in . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papa et al. (US Pat 8,015,278, hereinafter “Papa”) in view of Visnawadham et al. (US Pub. 2016/0182275, hereinafter “Visnawadham”), in further view of Zee et al. (US 2013/0176858, hereinafter “Zee”), and in further view of Miller et al. (US 2007/0222576, hereinafter “Miller”).
For claim 1, Papa discloses A method for alarm reduction (a method and system for determining the root causes of one or more alarms in a communications network and troubleshooting problems associated with the same; see Papa col. 4 lines 43-47), the method comprising: 
receiving an alarm list having alarm data captured from a plurality of remote nodes  (probe 122 receiving alarms from network components; see col. 7 lines 4-7) and consolidated at an aggregator node ( probe 122 forwards the alarm to the collection layer SQL process and populates the alarm and sum alarm data structure of the applications cache 132; see col. 7 lines 7-13 and Fig. 1 block 110); 
identifying a first alarm from the alarm list (probe 122 detects an alarm and determines whether the alarm is service affecting or non-service affecting; see col. 7 lines 44-53), the first alarm corresponding to an optical interface deployed in a circuit of a subnetwork of a telecommunications network (Communications network 800 may include a SONET ring with ADMs, see Fig. 8); 
discovering a topology (see process in Fig. 4 and col. 9 lines 46-60) associated with the optical interface (Fig. 8) by traversing a path of the circuit  (see process in Fig. 4 and further explaining traversing the path in Fig. 11 block 1130); 

Visnawadham discloses obtaining cross connect data from network elements associated with the first alarm (CDM1 may determine that the cross connect within ND101 is not causing the connectivity error. CDM1 may then delete the terminal TCM on the east line side of ND 101; see Visnawadham par. 0118 and Fig. 6G); 
determining an integrity (CDM1 may determine that the cross connect within ND101 is not causing the connectivity error. CDM1 may then delete the terminal TCM on the east line side of ND 101; see Visnawadham par. 0118 and Fig. 6G) of the circuit path through the network elements (An optical network may include many network circuits (e.g., network paths that allow data to be passed between two or more network devices via optical links). However, a network circuit may be subject to faults that result in health issues (e.g., connectivity errors, signal degrade, etc.) associated with the network circuit; see Visnawadham paragraph 0014) using the cross connect data (A network circuit may include a path in optical network 250 that includes two or more network devices 250 and one or more optical links. Network circuit information may include information that describes a network circuit included in optical network 240. …..information associated with a network hop included in the network circuit, layer information associated with the network circuit, information associated with a carrier rate associated with the network circuit, or another type of information associated with the network circuit.. see Visnawadham par. 0048 and 0092); 
determining a priority for resolving the ticket based on the integrity of the circuit path through the network elements (CDM 220 may be capable of receiving health information associated with a network circuit, identifying the network circuit as a troubled network circuit based on a health issue associated with the health information, determining and/or applying a diagnostic technique to the network circuit, identifying a fault location associated with the network circuit, and/or determining a recommended corrective action associated with repairing the troubled network circuit; see Visnawadham paragraph 0023 and Fig. 2A and Fig. 5A), 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Viswanadham's arrangement in Papa's invention for a circuit diagnostic manager that may automatically detect a troubled network circuit, associated with a health issue, in an optical network, apply an appropriate diagnostic technique to the network circuit in order to identify a fault location within the network circuit, and provide a recommended corrective action associated with correcting the fault. In this way, the circuit diagnostic manager may provide for automatic detection, diagnosis, and/or correction of a troubled network circuit in an optical network, thereby reducing a cost associated with rectifying the troubled network circuit (Viswanadham par. 0123).
The combination of Papa and Viswanadham does not explicitly disclose generating a ticket for a non-service impacting event. Zee discloses generating a ticket (Trouble tickets can now be issued; see Zee par. 0154 and Fig. 10 Prioritization 1019) for a non-service impacting event (Before the automation mechanism is activated, the operator needs to configure the system with their own prioritization matrix data, describing what impact on the network for an incident shall be treated as Critical, Major, Minor, and Non-service affected etc.; see Zee par. 
The combination of Papa, Viswanadham and Zee does not explicitly disclose the priority specifying an impact potential of the non-service impacting event corresponding to an amount of network assets recoverable on the subnetwork.  Miller discloses the priority specifying an impact potential of the non-service impacting event corresponding to an amount of network assets recoverable on the subnetwork (Thus to rate the impact of alarm condition, the condition or status of the device is determined… Rated alarm conditions then can be ranked 318 by the alarm management system. Ranking is performed by comparing the rating of one alarm condition with other alarm conditions. The alarm condition that will have the most impact on the system is given a ranking that reflects that impact; see Miller par. 0033-0040 and Fig. 3);
The combination of Papa, Viswanadham and Zee does not explicitly disclose based on the determined priority for resolving the ticket, (i) automatically resolving a network issue related to the first alarm, or (ii) prompting a user to address the ticket.  Miller discloses based on the determined priority for resolving the ticket, (i) automatically resolving a network issue related to the first alarm, or (ii) prompting a user to address the ticket (For those alarms that are noted as actionable after the alarm condition has been throttled, thresholded and correlated, the alarms are further classified by enhanced alarm processing system (EAP), which is a part of the alarm management system 114, the method of which is shown in FIG. 5. The EAP begins by checking 502 the alarm state of the actionable alarm. If the alarm state set is for 
For claims 2 and 10, Papa does not explicitly disclose generating an interface list based on the topology; identifying one or more alarms related to a root cause of the first alarm based on a comparison of the interface list to the alarm list correlating the related alarms to the first alarm for concurrent resolution  wherein the network elements further include network elements associated with each of the correlated and related alarms. Viswanadham discloses The method of claim 1, further comprising: 
generating an interface list based on the topology (a circuit diagnostic manager (CDM), associated with the optical network, stores and/or has access to information associated with the group of network circuits such that the CDM may identify the network devices included in the network circuit, termination points associated with the network devices, and/or the optical links included in each network circuit; see Viswanadham par. 0016 and Figs 1A and 1B); 
identifying one or more alarms related to a root cause of the first alarm based on a comparison of the interface list to the alarm list (In some implementations, CDM 220 may use the network circuit information to identify the network circuit as a troubled network circuit, determine a diagnostic technique to be applied to the troubled network circuit, and/or apply 
correlating the related alarms to the first alarm for concurrent resolution (CDM 220 may receive the indication based on a configuration of CDM 220. For example, in some implementations, CDM 220 may be configured to automatically (e.g., without user intervention) apply the diagnostic technique after CDM 220 determines the diagnostic technique. In this example, CDM 220 may automatically generate the indication after determining the diagnostic technique. In some implementations, CDM 220 may be configured to apply diagnostic techniques to corresponding troubled network circuits (e.g., concurrently, in a particular order, such as based on health issue severity, based on an order of identification as a troubled network circuit, etc.; see Viswanadham par. 0075 and Fig. 5A). 
wherein the network elements further include network elements associated with each of the correlated and related alarms (As shown by reference number 614, CDM1 may provide troubled circuit information, associated with C1, C20, and CX, to user device 230 (e.g., UD1). As shown by reference number 616, UD1 may provide, for display to a user, the troubled circuit information, associated with C1, C20, and CX, in the form of a troubled network circuit table; see Viswanadham par. 0097 and Fig. 6B). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Viswanadham's arrangement in Papa's invention for a circuit diagnostic manager that may automatically detect a troubled network circuit, associated with a health issue, in an optical network, apply an appropriate diagnostic technique to the network circuit in order to identify a fault location within the network circuit, and provide a recommended 
For claims 3 and 11, Papa discloses The method of claim 1, further comprising: identifying related alarms correlated to the first alarm by tagging the related alarms with a tag assigned to the first alarm (to correlate the originating point of an alarm to an impacted resource all of the network components should be named e.g. network component emitting the alarm (a resource ID) and the address of network component that the port supports (an assignment resource ID), which may be a facility; see col. 14 lines 56 - col. 15 line 2, and all the sum alerts from different network elements affecting a common resource are grouped onto the assignment resource; see col. 15 lines 60-67).
For claims 4 and 12, Papa discloses The method of claim 1, wherein related alarms in the alarm list related to the firm alarm are correlated into the ticket  (NEP 1410 scans impact data for a matching impact list with the same information and correlates the data; see col. 20 lines 34-49, col. 7 line 64 to col. 8 line 2 and Fig. 14).
For claims 5 and 13, Papa discloses The method of claim 1, wherein the remote nodes are multiplexers (see col. 13 lines 44-47 and Fig. 5C block 548) and the aggregator node is a gateway network element (see col. 6 lines 51-55 and Fig. 1 block 127A).
For claims 7 and 15, Papa discloses The method of claim 1, wherein the alarm list is received from an alarm monitor in communication with the aggregator node and the network health manager (monitored by the automated alarm handling system; see col. 9 line 27 and Fig. 1 block 110)..
For claim 8, Papa discloses One or more non-transitory tangible computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system, the computer process comprising the method of claim 1 (see claim 1 col. 24 lines 25-28).
For claim 9, Papa discloses A system for alarm reduction, the system comprising: 
one or more databases storing an alarm list and an interface list (see col. 6 lines 8-22 and Fig. 2), the alarm list having alarm data captured from a plurality of remote nodes (probe 122 receiving alarms from network components; see col. 7 lines 4-7) and consolidated at an aggregator node (probe 122 forwards the alarm to the collection layer SQL process and populates the alarm and sum alarm data structure of the applications cache 132; see col. 7 lines 7-13 and Fig. 1 block 110), the interface list generated based on a topology associated with an optical interface (TI 216 communicates the enhanced topology data to the applications cache; see col. 10 lines 34-38); and 
a network health manager (Fig. 14) executable by at least one computing unit in communication with the one or more databases (col. 18 lines 49-64), the network health manager configured to: 
Papa does not explicitly disclose determined based on an integrity of a circuit path through network elements associated with a first alarm in the alarm list determined using cross connect data obtained from each of the network elements. Visnawadham discloses determined based on an integrity (CDM 220 may be capable of of a circuit path through network elements associated with a first alarm in the alarm list (An optical network may include many network circuits (e.g., network paths that allow data to be passed between two or more network devices via optical links). However, a network circuit may be subject to faults that result in health issues (e.g., connectivity errors, signal degrade, etc.) associated with the network circuit; see Visnawadham paragraph 0014) determined using cross connect data obtained from each of the network elements (A network circuit may include a path in optical network 250 that includes two or more network devices 250 and one or more optical links. Network circuit information may include information that describes a network circuit included in optical network 240. …..information associated with a network hop included in the network circuit, layer information associated with the network circuit, information associated with a carrier rate associated with the network circuit, or another type of information associated with the network circuit.. see Visnawadham par. 0048 and 0092), and 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Viswanadham's arrangement in Papa's invention for a circuit diagnostic manager that may automatically detect a troubled network circuit, associated 
Papa does not explicitly disclose determine a priority for resolving a ticket for a non-service impacting event. Zee discloses determine a priority for resolving a ticket for a non-service impacting event (Before the automation mechanism is activated, the operator needs to configure the system with their own prioritization matrix data, describing what impact on the network for an incident shall be treated as Critical, Major, Minor, and Non-service affected etc.; see Zee par. 0151-0155 and Fig. 10). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zee's arrangement in Papa's invention to determine a severity of a network incident causing a network alarm in a communication network (Zee Abstract).
Papa does not explicitly disclose the priority specifying an impact potential of the non-service impacting event corresponding to an amount of network assets recoverable on the subnetwork.  Miller discloses the priority specifying an impact potential of the non-service impacting event corresponding to an amount of network assets recoverable on the subnetwork (Thus to rate the impact of alarm condition, the condition or status of the device is determined… Rated alarm conditions then can be ranked 318 by the alarm management system. Ranking is performed by comparing the 
Papa does not explicitly disclose based on the determined priority for resolving the ticket, (i) automatically resolving a network issue related to the first alarm, or (ii) prompting a user to address the ticket. Miller discloses based on the determined priority for resolving the ticket, (i) automatically resolving a network issue related to the first alarm, or (ii) prompting a user to address the ticket.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papa, Viswanadham, Zee and Miller, and further in view of Chan (US 2015/0032834, hereinafter “Chan”). 
For claims 6 and 14, The combination of Papa, Viswanadham, Zee and Miller does not explicitly disclose The method of claim 1, wherein the path of the circuit is traversed using one or more Transaction Language 1 commands. Chan discloses The method of claim 1, wherein the path of the circuit is traversed using one or more Transaction Language 1 commands (see Chan par. 0046). It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Chan's arrangement in Papa's invention to use Transaction Language 1 to manage optical (SONET) and broadband access infrastructure (Chan par. 0001).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
-Parkyn (US 2005/0131937). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415